COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §               No. 08-17-00240-CR
  RAUL LOPEZ,
                                                  §                 Appeal from the
                    Appellant,
                                                  §                34th District Court
  v.
                                                  §             of El Paso County, Texas
  THE STATE OF TEXAS,
                                                  §               (TC# 20140D06162)
                    State.
                                              §
                                            ORDER

       The court has this day considered the Honorable William E. Moody’s request for extension

of time to file written findings of fact and conclusions of law and concludes the motion should be

GRANTED. Therefore, the deadline for the trial court to file its findings of fact and conclusions

of law is extended to September 26, 2018. The District Clerk shall prepare and forward a

supplemental clerk’s record containing the trial court’s written findings of fact and conclusions of

law on or before October 6, 2018.

       IT IS SO ORDERED this 12th day of September, 2018.


                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.